- This is converted by Appatura John Hancock Strategic Series Supplement dated April 12, 2017 to the current prospectus, as may be supplemented John Hancock Income Fund (the fund) Effective immediately, Christopher M. Chapman, CFA is added as a portfolio manager of the fund. Mr. Chapman, Thomas C. Goggins, Daniel S. Janis III, and Kisoo Park are jointly and primarily responsible for the day-to-day management of the fund’s portfolio. Accordingly, the following supplements and restates in its entirety the portfolio manager information in the “Fund summary” section of the prospectus under the heading “Portfolio management”: Christopher M. Chapman, CFA Managing Director and Portfolio Manager Managed the fund since 2017 Thomas C. Goggins Senior Managing Director and Senior Portfolio Manager Managed the fund since 2009 Daniel S. Janis III Senior Managing Director and Senior Portfolio Manager Managed the fund since 2006 Kisoo Park Managing Director and Portfolio Manager Managed the fund since 2015 The following information relating to Mr. Chapman is added to the portfolio manager information in “Fund details” under the heading “Who’s who – Subadvisor”: Christopher M. Chapman, CFA · Managing Director and Portfolio Manager · Managed the fund since 2017 · Primarily responsible for fund management and research of global sovereign debt and currencies · Joined subadvisor in 2005 · Began business career in 1999 You should read this Supplement in conjunction with the prospectus and retain it for future reference. John Hancock Strategic Series Supplement dated April 12, 2017 to the current Statement of Additional Information (the “SAI”), as may be supplemented Income Fund (the “fund”) Effective immediately, Christopher M. Chapman, CFA is added as a portfolio manager for the fund. Mr. Chapman, Thomas C. Goggins, Daniel S. Janis III, Kisoo Park are jointly and primarily responsible for the day-to-day management of the fund’s portfolio. Accordingly, the following supplements the information presented in Appendix B of the SAI, which provides additional information about the portfolio managers of the subadvisor, John Hancock Asset Management a division of Manulife Asset Management (US) LLC. As of March 31, 2017, there were no other accounts for which Christopher M. Chapman had day-to-day management responsibilities. Subsequently there were no accounts that were assessed a performance-based fee. Ownership of fund shares. As of March 31, 2017, Mr. Chapman did not beneficially own shares of the fund. You should read this Supplement in conjunction with the SAI and retain it for future reference.
